                         Case 2:20-cv-01391-RFB-DJA Document 8
                                                             7 Filed 08/10/20
                                                                     08/03/20 Page 1 of 2



                    1
                      ROBERT W. FREEMAN
                    2 Nevada Bar No. 3062
                      PRISCILLA L. O’BRIANT
                    3 Nevada Bar No. 10171
                      LEWIS BRISBOIS BISGAARD & SMITH LLP
                    4 6385 S. Rainbow Boulevard, Suite 600
                      Las Vegas, Nevada 89118
                    5 Telephone: (702) 893-3383
                      Fax: (702) 893-3789
                    6 E-Mail: Robert.Freeman@lewisbrisbois.com
                      E-Mail: Priscilla.Obriant@lewisbrisbois.com
                    7 E-Mail: Damon.Stemen@lewisbrisbois.com
                      Attorneys for Allied Property & Casualty
                    8 Insurance Company

                    9                                    UNITED STATES DISTRICT COURT
                   10                                        DISTRICT OF NEVADA
                   11
                        ZACHARY SHANNON,                                CASE NO.: 2:20-cv-1391-RFB-DIA
                   12
                                           Plaintiff,
                   13                                                   STIPULATION AND ORDER
                                 vs.                                    EXTENDING THE DEFENDANT
                   14
                                                                        ALLIED PROPERTY & CASUALTY
                      ALLIED PROPERTY & CASUALTY                        INSURANCE COMPANY’S TIME TO
                   15 INSURANCE COMPANY; and DOES I
                      through X, inclusive; ROE CORPORATIONS            RESPOND TO COMPLAINT [Doc. 1-3]
                   16 I through X, inclusive,                           TO JULY 17, 2020
                   17                      Defendants.
                   18
                   19            ZACHARY SHANNON (“Plaintiff”) and ALLIED PROPERTY & CASUALTY

                   20 INSURANCE COMPANY (“Allied”), by and through their undersigned counsel of record, agree

                   21 that Allied shall have an additional seven days of time from August 3, 2020 through and including

                   22 August 10, 2020, in which to file its responsive pleading in response to the Complaint [Doc. 1-3]

                   23 filed in this action by Plaintiff.

                   24            This is the first extension of time requested by counsel for filing Defendant Allied

                   25 response to Plaintiff’s Complaint.

                   26 / / /

                   27 / / /

                   28 / / /
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4828-9007-3030.1
ATTORNEYS AT LAW
                         Case 2:20-cv-01391-RFB-DJA Document 8
                                                             7 Filed 08/10/20
                                                                     08/03/20 Page 2 of 2




                   1 Reasons for Extension

                   2             Allied requests a brief extension to complete their review of the averments contained in the
                   3 Complaint and prepare its response. Therefore the parties have agreed to this extension. This

                   4 brief extension will not prejudice any party or cause undue delay.

                   5     Dated this 3rd day of August, 2020                   Dated this 3rd day of August, 2020
                   6
                          /s/ Priscilla L. O’Briant                            /s/ Lawrence E. Mittin
                   7     ROBERT W. FREEMAN, ESQ.                              LAWRENCE E. MITTIN, ESQ.
                         Nevada Bar No. 3062                                  Nevada Bar No. 5428
                   8     PRISCILLA L. O’BRIANT, ESQ.                          CRAIG P. KENNY & ASSOCIATES
                         Nevada Bar No. 10171                                 501 South 8th Street
                   9
                         LEWIS BRISBOIS BISGAARD & SMITH                      Las Vegas, NV 89101
                   10    6385 S. Rainbow Blvd., Suite 600                     Attorneys for Plaintiff Zachary Shannon
                         Las Vegas, Nevada 89118
                   11    Attorneys for Allied Prop. & Cas. Ins. Co.

                   12
                                                                      ORDER
                   13

                   14            IT IS SO ORDERED.

                   15                       DATED this 10th day ofDated
                                                                   August,
                                                                        this 2020.
                                                                             ____ day of ______________, 2020.
                   16

                   17                                         _____________________________________
                                                                     UNITED STATES DISTRICT COURT JUDGE
                                                              Daniel J. Albregts
                   18
                                                              United States Magistrate Judge
                   19
                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27
LEWIS              28   4828-9007-3030.1                                  2
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW
